Citation Nr: 0525322	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of prostate cancer, from January 25, 2001 to 
September 4, 2003.

2.  Entitlement to an increased evaluation for residuals of 
prostate cancer, from September 4, 2003. 

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

4.  Entitlement to a higher initial evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1950 to September 
1974.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran testified before the undersigned Judge 
at a hearing at the RO in July 2005.  The veteran also 
submitted additional medical evidence at the hearing along 
with a written statement waiving initial consideration of 
this evidence by the RO.  In September 2005, the Board 
granted the veteran's motion for advancement on the docket. 

The original appeal also included a service connection claim 
for bilateral hearing loss.  However, in a January 2004 
rating decision, the RO granted service connection for 
bilateral hearing loss.  The January 2004 rating decision 
represents a full grant of benefits and therefore, this issue 
is no longer on appeal.  

During the course of this appeal, the veteran raised a 
service connection claim for depression secondary to service-
connected erectile dysfunction.  At the July 2005 hearing, 
the veteran also indicated that he was raising a claim for 
increased evaluation for bilateral hearing loss.  These 
issues are referred to the RO. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  


FINDINGS OF FACT

1.  Evidence demonstrates urine leakage requiring the wearing 
of absorbent materials, which must be changed three to four 
times a day, but not more than four times per day, during the 
entire claims period.   

2.  Clinical findings and testimony from the veteran indicate 
no evidence of penis deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent, 
but no higher, for residuals of prostate cancer, during the 
entire claims period, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.115, Diagnostic Code 7528 (2004).

2.  The criteria for a compensable evaluation for erectile 
dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115, 
Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the present case, the RO provided the veteran 38 U.S.C.A. 
§ 5103(a) notice to his original service connection claims in 
a letter dated March 2002, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  After the RO granted 
service connection for residuals of prostate cancer and 
erectile dysfunction, the veteran filed a notice of 
disagreement, raising the issue of entitlement to a higher 
initial rating for both disabilities.  VA did not provide the 
veteran notice of the new issues raised in the notice of 
disagreement.  However, in General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003), it was noted that if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  As such, VA has no duty to provide the 
veteran notice of the new issues raised in the notice of 
disagreement.  VAOPGCPREC 8-2003 (Dec. 22, 2003)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, private medical records, including a 
comprehensive urological evaluation performed in September 
2003, VA examination report dated in August 2002, and 
statements and testimony from the veteran and his wife.  As a 
VA examination report and other medical evidence is of 
record, the Board finds no further examination necessary in 
this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As noted above, the RO granted service connection for 
residuals of prostate cancer and erectile dysfunction in a 
September 2002 rating decision.  In an October 2003 rating 
decision, the RO increased the evaluation from 0 to 10 
percent for residuals of prostate cancer, effective September 
4, 2003.  The current appeal is for a compensable evaluation 
for residuals of prostate cancer prior to September 4, 2003, 
an increased evaluation for residuals of prostate cancer from 
September 4, 2003, and a compensable evaluation for erectile 
dysfunction.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Residuals of Prostate Cancer

Hospital reports from Palmetto Baptist Medical Center 
demonstrated that the veteran was diagnosed with 
adenocarcinoma of the prostate in March 1990 and that he 
underwent a radical retropubic prostatectomy and bilateral 
pelvic lymph node dissection.  In the September 2002 rating 
decision, the veteran's residuals of prostate cancer were 
assigned a disability rating pursuant to 38 C.F.R. § 4.115, 
Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

Malignant new growths of any specified part of the 
genitourinary system warrant a 100 percent evaluation with 
continuance for six months following the cessation of 
treatment.  See 38 C.F.R. § 4.115b, DC 7528.  The rating 
schedule provides that when there has been no local 
reoccurrence or metastasis, residuals of malignant neoplasms 
of the genitourinary system are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Only the predominant area of dysfunction is to be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a 
(2004).  In this case, treatment records and examinations 
from March 1992 through the present show absent prostate and 
no evidence of any local reoccurrence.  Thus, the veteran's 
disability does not warrant a 100 percent evaluation at this 
time and must be rated as voiding dysfunction, urinary 
dysfunction, or renal dysfunction, whichever is predominant. 

In general, under renal dysfunction, a noncompensable rating 
is assignable when there is albumin and casts with history of 
acute nephritis, or hypertension which is noncompensable 
under Code 7101; higher ratings from 30 to 100 percent are 
assignable.  Specifically, when there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under DC 7101 warrants a 30 percent rating.  
Constant albuminuria with some edema; or definite decrease in 
kidney function; or, hypertension at least 40 percent 
disabling under DC 7101 warrants a 60 percent rating.  
Persistent edema and albuminuria with a blood urea nitrogen 
(BUN) value of 40 to 80 mg% or more; or, creatinine or 4 to 
8mg% or more; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, limitation of 
exertion warrants an 80 percent rating.  Renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg%; or, creatinine more 
than 8 mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular warrants a 100 
percent rating.

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, the 
maximum evaluation of 60 percent is warranted for continual 
urine leakage requiring the wearing of absorbent materials, 
which must be changed more than 4 times a day.  Requiring the 
wearing of absorbent material, which must be changed 2 to 4 
times per day, warrants a 40 percent rating.  Requiring the 
wearing of absorbent material which must be changed less than 
2 times per day warrants a 20 percent rating.

The schedule also provides for rating disability based on 
urinary frequency, obstructed voiding and urinary tract 
infection.  Daytime voiding interval less than one hour; or, 
awakening to void five or more times per night warrants a 40 
percent rating.  Daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night 
warrants a 20 percent rating.  Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night warrants a 10 percent rating.  See 38 C.F.R. § 
4.115b.

In statements and testimony, the veteran testified about his 
symptoms involving the residuals of prostate cancer.  
Specifically, the veteran testified that he wears absorbent 
pads, experiences urinary incontinence about three to four 
times a day, and must change pads.  He indicated that he 
voids approximately two to three times a night and has 
accidents in bed, requiring the changing of sheets.  

The veteran's testimony is supported by clinical findings, 
particularly the September 2003 comprehensive evaluation 
report.  The examiner indicated in the report that the 
veteran complained of frequent urination, including nocturia 
times two.  The veteran reported urinary urgency and very 
definite urinary incontinence.  Examination revealed urinary 
incontinence observed as the examiner viewed the veteran's 
undergarments as wet.  The examiner opined that the veteran 
significant urinary incontinence causes him to have wet 
undergarments.  The examiner anticipated that this condition 
would be lifelong and permanent.  The veteran submitted a 
medical statement from his treating physician, dated in July 
2005, showing that the veteran requires a minimum of three 
pads a day and often more due to his urinary incontinence.  

Reviewing the above evidence to the applicable rating 
criteria, the veteran's symptoms are best described as 
voiding dysfunction.  As the above evidence demonstrates 
urine leakage requiring the wearing of absorbent materials, 
which must be changed three to four times a day, the 
veteran's residuals of prostate cancer warrants a 40 percent 
evaluation for voiding dysfunction.  38 C.F.R. § 4.115 
(2004).  The Board also finds the veteran's testimony that he 
has experienced urine leakage, requiring changing three to 
four times a day, since at least 2001, to be competent, 
credible evidence.  Although there is no evidence that the 
veteran is a medical profession qualified to offer a 
diagnosis, he is competent to testify as to his observation 
of symptoms, including how many times he requires changing 
due to urine leakage.  In addition, the August 2002 VA 
examination did note that the veteran has had total 
incontinence since his surgery, which supports the veteran's 
statement of incontinence or voiding problems prior to 
September 2003.  As such, the Board finds that a 40 percent 
evaluation is warranted for the entire claims period.  

As for whether a higher evaluation is warranted under voiding 
dysfunction, neither the veteran's testimony, nor the medical 
evidence, demonstrates the use of an appliance or the wearing 
of absorbent materials, which must be changed more than four 
times a day, to warrant a 60 percent evaluation for voiding 
dysfunction.  Furthermore, the clinical evidence fails to 
show findings of constant albuminuria with some edema, or 
decreased kidney function, or hypertension at least 40 
percent disabling under diagnostic code 7101, to warrant a 
higher evaluation for renal dysfunction.  Both the August 
2002 VA examination report and the September 2003 private 
examination report noted that rectal examination was normal.  
The September 2003 evaluation noted that the veteran's blood 
pressure was 120/80, which is considerable below a 40 percent 
evaluation under diagnostic code 7101.  38 C.F.R. § 4.104 
(2004).  

In sum, the veteran's testimony, along with supporting 
clinical evidence, demonstrates symptoms to warrant an 
initial 40 percent evaluation, but no higher, for residuals 
of prostate cancer under Diagnostic Code 7528.

Erectile Dysfunction

The veteran is also claiming that his erectile dysfunction 
warrants a compensable evaluation.  As a result of his 
erectile dysfunction, the veteran is being paid special 
monthly compensation for loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 
3.350(a) (2004).  However, the Board finds that the evidence 
does not support a basis for payment of compensation under 
the rating schedule.  The rating schedule provides three 
codes for penile impairment.

Removal of half or more of the penis will be rated as 30 
percent disabling, or it will be rated on voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520 
(2004).  

Removal of the glands of the penis will be rated as 20 
percent disabling, or it will be rated on voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7521 
(2004).  
Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, § 4.115b, 
Diagnostic Code 7522 (2004).

VA examination report dated in August 2002 diagnosed the 
veteran as having total erectile dysfunction secondary to the 
radical surgery for prostate cancer.  However, for 
compensation purposes, the evidence does not show any removal 
of the penis to warrant an evaluation under Diagnostic Codes 
7520 or 7521.  As for Diagnostic Code 7522, there is no 
clinical evidence showing deformity of the penis.  In fact, 
both the veteran and his wife testified that there is no 
deformity involving the penis.  Therefore, the veteran is not 
entitled to a compensable evaluation under Diagnostic Code 
7521.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to a 
compensable initial rating for erectile dysfunction.  The 
Rating Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
for this claim.

The Board does acknowledge the veteran's assertions that his 
erectile deformity has in his opinion, caused him to be 
depressed.  Depression, or other psychiatric conditions, are 
considered separate disabilities and are not symptoms 
considered in the rating criteria for erectile dysfunction.  
However, as noted above, the Board is directing the RO to 
consider the veteran's claim for depression or other 
psychiatric problem secondary to his erectile dysfunction.  

Extraschedular

To the extent that the veteran contends that his service- 
connected residuals of prostate cancer or erectile 
dysfunction warrants referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration, the Board notes that there is no evidence that 
this condition imposes such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Entitlement to an initial disability evaluation of 40 
percent, but no higher, for residuals of prostate cancer, is 
warranted during the entire appeals period.  

Entitlement to a compensable evaluation for erectile 
dysfunction is denied. 




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


